Exhibit 10.38

LOAN AND SECURITY MODIFICATION AGREEMENT

This Loan and Security Modification Agreement is entered into as of June 29,
2012, by and between BRIDGE BANK, NATIONAL ASSOCIATION (“Bridge” and, solely in
its capacity as collateral agent for the Lenders (as defined below), “Collateral
Agent”), COMERICA BANK (“Comerica” and, collectively, with Bridge, the “Lenders”
and each, individually, a “Lender”) and ENPHASE ENERGY, INC. (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrower to Lenders, Borrower is indebted to Lenders pursuant to, among
other documents, an Amended and Restated Loan and Security Agreement, dated
March 24, 2011 by and between Borrower and Lenders, as may be amended from time
to time (the “Loan and Security Agreement”). Capitalized terms used without
definition herein shall have the meanings assigned to them in the Loan and
Security Agreement.

Hereinafter, all indebtedness owing by Borrower to Lenders shall be referred to
as the “Indebtedness” and the Loan and Security Agreement and any and all other
documents executed by Borrower in favor of Lenders shall be referred to as the
“Existing Documents.”

2. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modification(s) to Loan and Security Agreement:

 

  1) Effective as of December 30, 2011 Section 2.5(d) is hereby amended as
follows:

(d) Unused Facility Fee. At all times after consummation of the IPO, if Borrower
fails to maintain the Minimum Advance (as defined in Section 6.8(c)), a
quarterly unused facility fee equal to fifteen hundredths of one percent (0.15%)
of the lesser of (i) the Revolving Line or (ii) the Borrowing Base, minus the
Stated Amount of all Letters of Credit, the Credit Card Reserve and the FX
Reserve in effect from time to time, on average, during the applicable quarter,
which fee shall be payable within five (5) days of the last day of each such
quarter and shall be nonrefundable.

 

  2) Subsection (a) of Section 6.3 of the Loan and Security Agreement is hereby
amended as follows:

(a) (i) as soon as available, but in any event within thirty (30) days after the
end of each calendar month, a company prepared consolidated balance sheet and
income statement covering Borrower’s consolidated operations during such period,
prepared in accordance with GAAP, consistently applied, in a form acceptable to
Lenders and certified by a Responsible Officer; provided, however, for calendar
months that are also quarter ends, such financial statements shall be due within
forty-five (45) days after such calendar quarter, and for a calendar month that
is also a fiscal year end, such financial statements shall be due within sixty
(60) days after such fiscal year end, and (ii) as soon as available, but in any
event within forty-five (45) days after the end of each calendar quarter, a
company prepared consolidated (and, for any calendar quarter during which any
Advance was at any time outstanding, or upon request from any Lender,
consolidating) balance sheet, income statement, and statement of cash flows
covering Borrower’s operations during such period, prepared in accordance with
GAAP, consistently applied, in a form acceptable to Lenders and certified by a
Responsible Officer, provided however, for a calendar quarter that is also a
fiscal year end, such financial statements shall be due within sixty (60) days
after such fiscal year end;

 

1



--------------------------------------------------------------------------------

  3) The third paragraph in Section 6.3 of the Loan and Security Agreement is
hereby amended as follows:

Borrower shall deliver to Lenders a Compliance Certificate signed by a
Responsible Officer in substantially the form of Exhibit D hereto and a deferred
revenue report together with each financial statement delivered to Lenders
pursuant to Section 6.3(a).

 

  4) Section 6.7 of the Loan and Security Agreement is hereby amended and
restated in its entirety to read as follows:

6.7 Accounts. Borrower shall maintain (x) its primary operating accounts with
Bridge, which accounts shall represent at least 40% of the dollar value of
Borrower’s accounts at all financial institutions; and (y) at least 40% of the
dollar value of Borrower’s accounts at all financial institutions with Comerica;
including at least $2,000,000 in a non-interest bearing demand deposit account
with each of Bridge and Comerica; provided that (i) in the event Borrower’s
quarterly revenue is less than 80% of Borrower’s Board-approved forecast
submitted to Lenders in accordance with Section 6.3 (the “Approved Forecast”),
Borrower shall, until such time as Borrower achieves and maintains two
(2) consecutive quarters of quarterly revenue equal to or greater than 80% of
the approved forecast (the “Initial Revenue Cure”), maintain consolidated,
unrestricted cash in a non-interest-bearing demand deposit account with Bridge
in the amount of at least $4,000,000, and with Comerica, in an amount of at
least $4,000,000; provided that, in the event that, after the Initial Revenue
Cure, Borrower’s quarterly revenue is less an 80% of the Approved Forecast,
Borrower shall at all times thereafter maintain consolidated, unrestricted cash
in a non-interest bearing demand deposit account with Bridge in the amount of at
least $4,000,000, and with Comerica in an amount of at least $4,000,000;
(ii) Borrower may continue to maintain its existing account at Bank of the West
with a balance not to exceed $5,000 (with respect to which a control agreement
shall not be required); (iii) Borrower may maintain a deposit account with HSBC
(with respect to which a control agreement will be required in a form and
content acceptable to Collateral Agent); (iv) Borrower may maintain not greater
than twenty percent (20%) of consolidated cash in its existing accounts held
outside the United States to support Borrower’s Foreign Subsidiaries (“Permitted
Foreign Cash”), provided that if amounts in such accounts exceed twenty percent
(20%) of consolidated cash, Borrower shall, within 2 business days, cause such
excess amount be transferred to an account with Bridge or Comerica; and
(v) Borrower shall not, permit any subsidiaries to open any accounts other than
those described herein, without required Lenders prior written consent (which
consent shall not be unreasonable withheld). Notwithstanding the foregoing, if
Borrower maintains unrestricted cash with Bridge and Comerica in an aggregated
amount of at least $33,000,000, Borrower shall be permitted to maintain cash in
accounts other than those accounts holding Permitted Foreign Cash, the new HSBC
deposit account, and the existing Bank of the West account, subject to control
agreement in a form and content reasonably acceptable to Collateral Agent.

 

  5) Lenders hereby consent to (i) Borrower’s establishment of a wholly owned
subsidiary in the United Kingdom, Enphase Energy UK Limited, a private limited
company registered with the Registrar of Companies for England and Wales
(“Enphase UK”), (ii) Borrower’s establishment of a wholly owned subsidiary in
New Zealand, Enphase Energy New Zealand Limited, a limited liability company
registered with the Registrar of Companies in New Zealand (“Enphase New
Zealand”), and (iii) Borrower’s establishment of a wholly owned subsidiary in
the Canada, Enphase Energy Canada, Inc., a corporation registered with the
Registrar of Companies, Province of British Columbia, Canada (“Enphase Canada”)
(Enphase UK, Enphase New Zealand, and Enphase Canada shall each be deemed a
Subsidiary under the Loan and Security Agreement). The establishment of such
Subsidiaries shall constitute a “Permitted Investment” for the purposes of
Sections 5.14 and 7.7 of the Loan and Security Agreement. Under Section 6.9 (c),
each Subsidiary is required to enter into a pledge agreement with respect to the
Shares of such Subsidiary, and such other instruments as may reasonably be
requested by Collateral Agent to perfect a security interest in the Shares of
such Subsidiary, provided however, Lenders hereby agree to forbear any
obligation of Borrower to pledge any Shares in Enphase UK, Enphase New Zealand
and Enphase Canada as may be required by Section 6.9(c) until further notice
from Lenders, provided such forbearance remains at the sole discretion of
Lenders.

 

2



--------------------------------------------------------------------------------

3. CONSISTENT CHANGES. The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.

4. INTENTIONALLY OMITTED.

5. NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Each of Borrower and Guarantor (each, a “Releasing Party”)
acknowledges that Lenders would not enter into this Loan and Security
Modification Agreement without Releasing Party’s assurance that it has no claims
against Lenders or any of Lenders’ officers, directors, employees or agents.
Except for the obligations arising hereafter under this Loan and Security
Modification Agreement, each Releasing Party releases Lenders, and each of
Lenders’ and entity’s officers, directors and employees from any known or
unknown claims that Releasing Party now has against Lenders of any nature,
including any claims that Releasing Party, its successors, counsel, and advisors
may in the future discover they would have now had if they had known facts not
now known to them, whether founded in contract, in tort or pursuant to any other
theory of liability, including but not limited to any claims arising out of or
related to the Agreement or the transactions contemplated thereby. Releasing
Party waives the provisions of California Civil Code section 1542, which states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lenders and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Loan and Security Modification Agreement and the Agreement, and/or
Lenders’ actions to exercise any remedy available under the Agreement or
otherwise.

6. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Lenders is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Loan and Security Modification Agreement,
the terms of the Existing Documents remain unchanged and in full force and
effect. Lenders’ agreement to modifications to the existing Indebtedness
pursuant to this Loan and Security Modification Agreement in no way shall
obligate Lenders to make any future modifications to the Indebtedness. Nothing
in this Loan and Security Modification Agreement shall constitute a satisfaction
of the Indebtedness. It is the intention of Lenders and Borrower to retain as
liable parties all makers and endorsers of Existing Documents, unless the party
is expressly released by Lenders in writing. No maker, endorser, or guarantor
will be released by virtue of this Loan and Security Modification Agreement. The
terms of this paragraph apply not only to this Loan and Security Modification
Agreement, but also to any subsequent Loan and Security modification agreements.

7. CONDITIONS. The effectiveness of this Loan and Security Modification
Agreement is conditioned upon the due execution and delivery to Collateral Agent
of an account control agreement, in form and content acceptable to Collateral
Agent, for the new deposit account held by Borrower at HSBC.

8. COUNTERSIGNATURE. This Loan and Security Modification Agreement shall become
effective only when executed by each Lender and Borrower.

 

3



--------------------------------------------------------------------------------

BORROWER:     COLLATERAL AGENT AND LENDER: ENPHASE ENERGY, INC.     BRIDGE BANK,
NATIONAL ASSOCIATION By:  

/s/ Sanjeev Kumar

    By:  

/s/ Michael Lederman

Name:  

Sanjeev Kumar

    Name:  

Michael Lederman

Title:  

CFO

    Title:  

SVP

      LENDER:       COMERICA BANK       By:  

/s/ Jeff Lee

      Name:  

Jeff Lee

      Title:  

Vice President

 

4